Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 04/22/2021 in reply to the final rejection of 02/24/2021 has been entered. Claims 1, 20, 33, 44 and 58 are amended. New claims 64-66 are added. Therefore, claims 1, 3, 5-6, 10, 18, 20, 31, 33, 44, 47-49, 53-54, 58 and 64-66 are pending. 
 The written description rejection has been withdrawn in view of Applicant’s amendment to the claims together with the declaration of Julio Ho under 1.132 filed 06/18/2020. 
Claims 1, 3, 5-6, 10, 18, 20, 31, 33, 44, 47-49, 53-54, 58 and 64-66, pending in this application, are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest synthetic population of alfalfa plants wherein at least 71% of the plants of said population comprise an introgressed allele conferring increased resistance to Colletotrichum trifolii Race 5 as compared to plants not comprising the allele, wherein the allele comprises one of the marker locus of SEQ ID NO: 1-7 on chromosome 4, or a method of using said synthetic population in breeding to produce Colletotrichum trifolii Race 5 resistant alfalfa plants. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797.  The examiner can normally be reached on Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/           Primary Examiner, Art Unit 1662